DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The Office has maintained the outstanding 35 U.S.C. 112(f) interpretation as originally presented in the Non-Final Rejection dated November 26, 2021.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is: “a storage device storing a set of instructions” in claims 16 and 19.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For example, the Applicant’s specification provides the corresponding structure for the “storage device” in at least Paragraph [0079].
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Office has maintained the outstanding 35 U.S.C. 101 rejection as originally presented in the Non-Final Rejection dated November 26, 2021.
Claims 1, 3-10, 13-16, 18-20 and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system and method of statically verifying software code strings. 
The limitations in Independent Claims 1, 8, 16 and 19 of verifying assembled usage strings, based on constructed endpoint specification strings, by comparing the assembled and constructed strings, as drafted, are a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. 
With respect to Claim 1, the limitations of “identifying, by a computing device, an invocation statement in the source code…”, “identifying, by the computing device, data flow of string variables in the source code…”, “assembling, by the computing device, one or more usage strings…”, “assigning, by the computing device, a placeholder string to represent a string variable in the identified data flow…”, “constructing, by the computing device, an endpoint specification string…” and “checking, by the computing device, each assembled usage string…” as drafted, are processes that, under its broadest reasonable interpretation, recite the abstract idea of mental processes. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper, but for the recitation of generic computer components, i.e. “a computing device”. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. The execution of the claimed steps by a “computing device” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer components, see MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, thus failing to integrate the abstract idea into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using well-known, routine and conventional generic computer components, which cannot provide an inventive concept. Thus, Claim 1 is not patent eligible under 35 U.S.C.101.
With respect to Claim 8, the limitations of “constructing, by the computing device, a specification string…”, “verifying, by the computing device, whether the set of request information complies with the received web API specifications…” and “wherein extracting … comprises assembling the usage string…”  as drafted, are processes that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper, but for the recitation of generic computer components, i.e. a “computing device”. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. The execution of the claimed steps by a “computing device” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer components, see MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, thus failing to integrate the abstract idea into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using well-known, routine and conventional generic computer components, which cannot provide an inventive concept. Thus, Claim 8 is not patent eligible under 35 U.S.C.101.
With further regard to Claim 8, this judicial exception is not integrated into a practical application. The claims recite the following additional elements “receiving, by a computing device, source code…”, “receiving, by the computing device, a set of web API specifications…”, “extracting, by the computing device, a set of request information…” and “reporting a result of the verification…”, these limitations do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and outputting the results of the abstract idea, see MPEP 2106.05(g).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements which recite to “receive”, “extract” and “report” data, these limitations amount to no more than merely gathering data and outputting the results of the judicial exception which cannot provide an inventive concept.  See MPEP 2106.05(d).  Thus, Claim 8 is not patent eligible under 35 U.S.C.101.
With respect to Claims 16 and 19, these claims recite limitations which are substantially similar to those recited in Claims 1 and 8 respectively. Claims 16 and 19 further recite the limitations, “a set of one or more processing units” and “a storage device storing a set of instructions”. These elements of Claims 16 and 19 are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, thus failing to integrate the abstract idea into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using well-known, routine and conventional generic computer components, which cannot provide an inventive concept.  See MPEP 2106.05(d).  Thus, Claims 16 and 19 are not patent eligible under 35 U.S.C.101.
With regard to the individual dependent claims:
Claims 3, 13, 18 and 23 recite the following similar additional element, for example exemplary Claim 3 recites “…the computing device treating each placeholder string as a wildcard when comparing…,” this limitation as drafted, is a process that, under its broadest reasonable interpretation, recites the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper, but for the recitation of generic computer components, i.e. “the computing device” in Claims 3 and 13.  Thus, this limitation recites and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 4 recites the additional element, “wherein the invocation statement is for using a web Application Programming Interface (web API)…,” this limitation does nothing more than add insignificant extra solution activity to the judicial exception, i.e. selecting a particular type of data to be manipulated, see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 5 recites the additional element, “…determining whether the assembled usage string matches a uniform resource locator (URL) endpoint …,” this limitation as drafted, is a process that, under its broadest reasonable interpretation, recites the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper. Thus, this limitation recites and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 6 recites the additional element, “…determining whether the assembled usage string comprises request data … and determining whether the request data complies with the specification…,” this limitation as drafted, is a process that, under its broadest reasonable interpretation, recites the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, this limitation recites and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 7 recites the additional element, “reporting an error… when none of the one or more assembled usage strings matches…,” this limitation does nothing more than add insignificant extra solution activity to the judicial exception, i.e. data output, see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 9 recites the additional element, “wherein the set of request information further comprises a hypertext transfer protocol (HTTP) method,” this limitation does nothing more than add insignificant extra solution activity to the judicial exception, i.e. selecting a particular type of data to be manipulated, see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 10 recites the additional element, “wherein the usage string further comprises request data,” this limitation does nothing more than add insignificant extra solution activity to the judicial exception, i.e. selecting a particular type of data to be manipulated, see MPEP 2106.05(g). Claim 10 further recites the additional element, “…checking the request data for compliance with a requirement…,” this limitation as drafted, is a process that, under its broadest reasonable interpretation, recites the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, this “checking” limitation recites and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 14 and 24 recite the additional element, “…assembling a plurality of usage strings by following the data flow of string variables…,” this limitation as drafted, is a process that, under its broadest reasonable interpretation, recites the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, this limitation recites and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 15 recites the additional element, “…determining whether at least one of the plurality of assembled usage strings complies with the received web API specifications…,” this limitation as drafted, is a process that, under its broadest reasonable interpretation, recites the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper. Thus, this limitation recites and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 20 recites the additional elements, “wherein the set of request information further comprises a hypertext transfer protocol (HTTP) method… wherein the usage string further comprises request data,” these limitations does nothing more than add insignificant extra solution activity to the judicial exception, i.e. selecting a particular type of data to be manipulated, see MPEP 2106.05(g). Claim 20 further recites the additional element, “…checking the request data and the HTTP method for compliance…,” this limitation as drafted, is a process that, under its broadest reasonable interpretation, recites the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, this “checking” limitation recites and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Response to Arguments
Applicant’s arguments, see Pages 9-20 of the Remarks filed February 25, 2022, with respect to the outstanding 35 U.S.C. 101 rejections have been fully considered but they are not persuasive. 

With regard to the Applicant’s first argument regarding the 35 U.S.C. 101 rejection, Page 11 Paragraph 3 of the Remarks, that “the identification of data flow of string variables in the source code and assembly of one or more usage strings based on the identified data flow of string variables, let alone the use of placeholders to represent a string variable in the identified data flow that is not assigned a literal value by the source code before run time, and the construction of an endpoint specification sting based on a specification that describes permissible strings, as provided in the context of claim 1, cannot be practically performed in the human mind,” the Office respectfully disagrees. With respect to the individual limitations of exemplary Claim 1, the Office provides the following explanation of how individual limitations can be practically performed in the human mind through observation, evaluation, judgment and/or opinion, or even with the aid of pen and paper:
“identifying… an invocation statement in the source code for using a service that is provided by an entity outside of the source code,” as shown in Applicant’s Fig. 2 and discussed in Paragraph [0030] of the Applicant’s Specification, “The extractor 155 scans through the source code 200 to identify web API invocations … In the example of FIG. 2, the extractor 155 identifies the command ‘$.ajax’ in the function ‘searchInstagram’ as a web API invocation statement 202 in the source code 200.” The Office contends that the human mind is capable of visually observing written program code and identifying a command such “$.ajax”, which is a well-known type of invocation statement for using a service provided by an entity outside of the source code.
“identifying… data flow of string variables in the source code that lead to the identified invocation statement,” as shown in Applicant’s Fig. 2 and discussed in Paragraph [0042] of the Applicant’s Specification, “The back slicer 530 extracts the statements in the source code that contribute to the input of the web API invocations. Starting from each web API invocation statement listed in the statement list 525, the back slicer 530 applies inter-procedural backward slicing. Based on define-use chains in the source code, the back slicer 530 recovers all possible flows that lead to the invocation statement, track down variable definitions…” The Office contends that the human mind can perform the above-disclosed process of visually observing written program code and identifying define-use chains of string variables that lead to the previously identified invocation statement.
“assembling… one or more usage strings that can be formed at the invocation statement based on the identified data flow of string variables,” as shown in Applicant’s Fig. 2 and discussed in Paragraph [0042] of the Applicant’s Specification, “the back slicer 530 recovers all possible flows that lead to the invocation statement, track down variable definitions and assemble strings and variables,” and Paragraph [0031] “For the string variable 206 ‘clientID’, the extractor determines that it comes from a variable definition that assigns the variable ‘clientID’ with the literal string value ‘1e31e...75886’. The extractor 155 is therefore able to statically resolve the value of the string variable ‘clientID’ when assembling the request usage string 214.” The Office contends that the human mind can perform the above-disclosed process of assembling, i.e. with the aid of pen and paper, a usage string based on the previously identified data flow of string variables.
“assigning…  a placeholder string to represent a string variable in the identified data flow that is not assigned a literal value by the source code before run time and cannot be resolved statically,” as shown in Applicant’s Fig. 2 and discussed in Paragraph [0032] of the Applicant’s Specification, “For each string variable that cannot be resolved statically into a literal value, the extractor inserts a placeholder string variable with a symbolic value when assembling the usage string 214,” and [0032] “For the string variable 205 ‘tag’, the extractor determines that it comes from the argument of the function ‘searchInstagram’… invoked with string variable ‘searchHashtag’.  However, the source code never assigns the variable ‘searchHashtag’ to a literal string value so the string variable ‘tag’ cannot be resolved statically. The extractor 155 therefore inserts placeholder string 216 in place of the string variable ‘tag’ when assembling the request usage string 214. The extractor 155 here creates the placeholder string 216 with symbolic value by putting wiggly brackets around a symbol representing the unresolved variable (i.e., {searchHashtag}).” The Office contends that the human mind can perform the above-disclosed process of assigning, i.e. with the aid of pen and paper, a placeholder string to represent previously identified string variables which cannot be resolved statically. 
“constructing… an endpoint specification string based on a specification that describes permissible strings,” as shown in Applicant’s Fig. 3 and discussed in Paragraph [0036] of the Applicant’s Specification, “As illustrated, the debugging tool (using the specification interpreter 165) constructs an endpoint specification string 314 based on the web API specification 300 for the purpose of comparison with the usage string 214.” Applicant’s Fig. 3 shows the “Endpoint Specification String 314” has been constructed by concatenating the “host”, “basePath” and “paths” string information disclosed in “Web API Specification 300”.  The Office contends that the human mind can perform the above-disclosed process of constructing, i.e. with the aid of pen and paper, a usage string based on visually observed descriptions of permissible strings in a specification document.
“checking… each assembled usage string based on the constructed endpoint specification string by way of a comparison of each assembled usage string having the assigned placeholder string with the constructed endpoint specification string thereby statically verifying the source code,” as shown in Applicant’s Fig. 3 and discussed in Paragraph [0036] of the Applicant’s Specification, “The error check 170 compares this endpoint specification string 314 with the usage string 214 to see whether the usage string 214 complies with the endpoint specification string 314. In this example, the usage string 214 includes the same endpoint path as the endpoint specification string 314, i.e., ‘http://api.instagram.com/vl/tags{tag-name}/media/recent’. This is a valid match even though the usage string has a placeholder string variable 216 {searchHashtag}. The placeholder string variable 216 allows the check of the web service request to proceed even though part of the usage is unknown before run-time.” The Office contends that the human mind can perform the above-disclosed process of checking the previously assembled usage string based on the previously constructed endpoint specification string by way of a comparison, since these functions can be carried out by way of visual evaluation and judgement.
Therefore the Office maintains that it has been shown that the limitations of Claim 1 recite a process comprising steps that a human mind can practically carry out through observation, evaluation, judgment and/or opinion, or even with the aid of pen and paper, but for the recitation of generic computer components.

With regard to the Applicant’s next argument regarding the 35 U.S.C. 101 rejection, Page 12 Paragraph 4 of the Remarks, that “an improvement to computing technology is provided that is capable of preventing runtime errors, thereby improving the operation of a computing device,” the Office respectfully disagrees. The Office contends that the limitations of Claim 1 do not recite a method which can prevent runtime errors, but rather merely recites a method which can verify source code information by comparing statically available source code information, as there is no positively recited step of correcting source code which has been identified as causing an error. Therefore the Office maintains that Claim 1 is not directed to a practicable application and as such this consideration does not aid in the determination of 35 U.S.C. 101 eligibility.

With regard to the Applicant’s next argument regarding the 35 U.S.C. 101 rejection, Page 14 Paragraph 3 of the Remarks, that “each independent claims 1, 8, 16, and 19 as currently presented, when viewed as a whole is significantly more than an abstract idea in that it provides an improvement in the technology and/or technical field of computerized identification of errors in code,” the Office respectfully disagrees since the claims amount to “mere instructions to implement an abstract idea on a computer,” see MPEP 2106.05(I)(A). The Office contends that there does not appear to be an improvement in the technology and/or technical field of computerized identification of errors in code, since as discussed above, the claims do not recite a method or system which can prevent runtime errors but rather recite a plurality of steps for identifying, combining and comparing source code related information. Therefore Claims 1, 8, 16 and 19, when viewed as a whole, are not significantly more than the abstract idea and as such this consideration does not aid in the determination of 35 U.S.C. 101 eligibility.

With regard to the Applicant’s next argument regarding the 35 U.S.C. 101 rejection, Page 16 Paragraph 1 of the Remarks, that “the claims do not simply recite ‘the idea of a solution or outcome,’ but instead recite ‘a particular solution to a problem or a particular way to achieve a desired outcome’- the use of a specifically configured computing device that is particularly configured to avoid runtime errors. Thus, both factors of the McRO Memo weigh towards a finding that claim 1 represents and improvement in computer-related technology,” the Office respectfully disagrees. As discussed above, the Office contends that the limitations of Claim 1 do not recite a method which can avoid runtime errors, but rather merely recites a method which can verify source code information by comparing statically available source code information, as there is no recited step of correcting or avoiding source code which has been identified as causing an error. Therefore the Office maintains that Claim 1 does not recite a combination of features which amounts to significantly more than the abstract idea and as such this consideration does not aid in the determination of 35 U.S.C. 101 eligibility. 

With regard to the Applicant’s next argument regarding the 35 U.S.C. 101 rejection, Pages 16-18 of the Remarks, that Independent Claims 16 and 19 include additional elements that are sufficient to amount to significantly more than the judicial exception, the Office respectfully disagrees. The Applicant argues, Page 16 Paragraph 4 of the Remarks, that the additional elements identified by the Office in the outstanding 35 U.S.C. 101 rejection of Claims 16 and 19 quality as “significantly more” since they include “adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application”. The Office notes that the outstanding 35 U.S.C. 101 rejection of Claims 16 and 19 only identifies two additional claim limitations, “a set of one or more processing units” and “a storage device storing a set of instructions”, which were evaluated in Step 2B of the Alice Two-Part Analysis (MPEP 2106.05). The Office maintains that it is well-known that these elements of Claims 16 and 19 are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, thus failing to integrate the abstract idea into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using well-known, routine and conventional generic computer components, which cannot provide an inventive concept.  See MPEP 2106.05(d).  Thus, Claims 16 and 19 have been maintained as not being patent eligible under 35 U.S.C.101.

With respect to the Applicant’s further arguments, Page 19 of the Remarks, that the remaining dependent claims are subject matter eligible for at least the same reasons as discussed above with regard to Independent Claims 1, 8, 16 and 19, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to Claims 1, 8, 16 and 19 discussed above, and as such the Office directs the Applicant to the responses above regarding these arguments. 

Therefore, for the reasons discussed above, the 35 U.S.C. 101 rejection of Claims 1, 3-10, 13-16, 18-20 and 23-24	has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/UMUT ONAT/Primary Examiner, Art Unit 2194